78 F.3d 604
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.John G. ALAMILLA, Sr., Petitioner,v.GENERAL ACCOUNTING OFFICE, Respondent.
No. 95-6000.
United States Court of Appeals, Federal Circuit.
Feb. 12, 1996.

Before NEWMAN, Circuit Judge, SMITH, Senior Circuit Judge, and CLEVENGER, Circuit Judge.
PER CURIAM.


1
John G. Alamilla, Sr. appeals a final decision of the General Accounting Office Personnel Appeals Board (Board) denying Mr. Alamilla's claim to increased salary and pension benefits.   We affirm.


2
In June 1989, the General Accounting Office (GAO) changed its salary structure from the General Schedule (GS) to a more flexible merit pay system called the "Evaluator Pay-for-Performance System" (PFP).   Before the Board, Mr. Alamilla claimed that the GAO committed a prohibited personnel practice when it denied him the equivalent of a within-grade increase to which he would have been entitled had he remained under the GS schedule, but which he did not receive because of the GAO's changeover to the PFP.   In a thorough and well-reasoned initial decision, the Administrative Judge (AJ) examined Mr. Alamilla's arguments and found them without merit.   The Board affirmed this initial decision.


3
Our review of decisions from the Board is limited.   We must affirm a decision of the Board unless it is arbitrary, capricious, an abuse of discretion or otherwise not consistent with law;  not made consistent with required procedures;  or unsupported by substantial evidence.  31 U.S.C. § 755(a) (1994).   Finding no such error in this case, we affirm the Board's decision on the basis of the AJ's initial decision.